This matter having come before the Court on defendant’s direct appeal from the denial of his petition for post-conviction relief,
And the Court having reviewed the record, the briefs of the parties, and the oral arguments of counsel,
And the Court having determined that the matter should be remanded to the trial court for further proceedings,
And good cause appearing;
IT IS ORDERED that the within matter is summarily remanded to the trial court for further proceedings consistent with this Order; and it is further
ORDERED that defendant’s application for forensic testing of specific evidence is granted; and it is further
ORDERED that both parties shall have fourteen days from the filing date of this Order within which to file with the trial court a list of any additional evidentiary items for forensic testing; and it is further
ORDERED that in addition to the items listed by the parties, the forensic testing shall include a retesting of the box spring mattress; and it is further
ORDERED that within forty-five days of the completion of the forensic testing, the trial court shall conduct an evidentiary hearing on the issues raised in the petition for post-conviction relief, provided, however, that no hearing or disposition is required in respect of the issues of the plea allocution and the preparation of Dr. Moran; and it is further
ORDERED that on completion of the hearing, the trial court shall consider the petition for post-conviction relief anew, filing its *591findings and determinations with this Court within sixty days thereafter.
Jurisdiction is otherwise retained.